Simmons, Justice.
The facts alleged in the petition are set out in the official report. Under these facts, the court erred in refusing the injunction prayed for. The judgment obtained by Sewell against Marchman on the account which he (Sewell) represented belonged to Brannon & Co., for whom he claimed1'to act as agent, did not estop Marchman, it appearing that Brannon & Co., knew nothing of the suit on the account, and, after the judgment was obtained thereon, disavowed any interest therein or any connection with the suit, and disclaimed all right to the proceeds thereof, and were neither making nor authorizing any effort to enforce the judgment, and that Sewell was attempting to enforce it in his own interest. If Brannon & Co. were attempting to enforce the judgment in their own interest, Marchman would probably be estopped, but, under the facts alleged, it would be grossly inequitable for Sewell and his attorneys to enforce the judgment for their own benefit, especially as it appears that Marchman has already paid the account *662twice, and this is an attempt to compel him to pay it the third time. Judgment reversed.